DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 15 and 22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Hu et al.  (US Patent No. 2006/0227066); Uken et al.  (US Patent No. 7,289,037) and Palett et al. (US Patent No. 5,940,503) combination fail to disclose or suggest one or more of the features of the independent claims 1, 15 and 22.
In summary, Hu et al. discloses a human machine interface device for automotive entertainment systems, the device includes user interface input components receiving user drawn characters and selection inputs from a user, and user interface output components communicating prompts to the user.
Uken et al.  teaches relates generally to the field of interior rearview mirror assemblies for vehicles and, more particularly, to interior rearview mirror assemblies which incorporate an accessory or feature, particularly an electronic accessory or feature.
Palett et al. discloses the rearview mirror assembly includes a bracket assembly mounted on top of the rearview mirror and including a holster defining a socket for receipt of the portable telephone. External contacts on the telephone coact with contacts in the socket to establish electrical communication between the telephone and the transceiver of the vehicle when the telephone is inserted into the holster. Alternatively, the mobile telephone may be built permanently into the rearview mirror assembly.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 15 and 22.
Specifically, the prior arts fail to teach a vehicular driver monitoring system, the vehicular driver monitoring system comprising: an interior rearview mirror assembly disposed in a vehicle equipped with the vehicular driver monitoring system, wherein the interior rearview mirror assembly comprises a mirror casing and a mirror reflective element; wherein the mirror reflective element comprises a glass substrate having a first side and a second side separated by a thickness of the glass substrate; a camera disposed at the interior rearview mirror assembly;
wherein the camera is disposed behind the mirror reflective element and views through the mirror reflective element; wherein the camera views a driver sitting at a driver seat of the equipped vehicle; wherein the camera is operable to capture image data; a control comprising a vision system-on-a-chip image processor that processes image data captured by the camera;
wherein the control, via processing at the vision system-on-a-chip image processor of image data captured by the camera, determines driver movement; and wherein the vehicular driver monitoring system generates an output responsive at least in part to the determined driver movement.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-14, 16-21 and 23-35 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171